DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 05/03/2022. Claims 1-6, 8-16, 18-20 are acknowledge as pending in this application with claims 1, 3-4, 8, 10, 11, 13-14, 18, 20 are amended, claims 2, 5-6, 9, 12, 15-16, 19 are previously presented, claim 7, 17 are canceled. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed on 05/03/2022 have overcome the Claim Objection, Claim Rejection 112a and 112b. Further, the applicant amendment filed on 05/03/2022 have raised no new issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (US 2014/0080687 A1) in view of Chen (US 6,648,804 B2).
Regarding claim 1: 	Stuef discloses a stretching apparatus (portable resistance-based exercise device 100, see FIG.1) comprising: 
an elongate support bar (bar 112, see annotated in FIG.1) defining a bar first end (see annotated in FIG.1) and a bar second end (see annotated in FIG.1) opposite the bar first end (see FIG.1), the elongate support bar (bar 112, see annotated in FIG.1) manually repositionable relative to a user's body (see FIG.8a-f) during use of the stretching apparatus between a first position (see FIG.8a) and a second position (see FIG.8d); and 
a body stretching attachment (adjustable elongated member 120, see FIG.1) coupled to the elongate support bar (bar 112, see annotated in FIG.1), the body stretching attachment (adjustable elongated member 120, see FIG.1) comprising a strap assembly, the strap assembly comprising a strap (strap 122 and strap 132, see annotated in FIG.1, Para [0032] “adjustable elongated member 120 includes a single strap 122”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”), a first bar connector (connector 140a, see FIG.1) coupled to the strap (Para [0032] “a first end 121a of the adjustable elongated member 120 is attached to a first connector (e.g., 140a, described in greater detail below)”), and a second bar (connector 140b, see FIG.1) connector coupled to the strap (Para [0032] “a second end 121b of the adjustable elongated member 120 is attached to a second connector (e.g., 141b, described in greater detail below)”), wherein the strap (strap 122 and strap 132, see annotated in FIG.1) comprises a flexible, inelastic material, (Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”) and wherein the elongate support bar (bar 112, see annotated in FIG.1) engages each of the first bar connector (connector 140a, see FIG.1) and second bar connector (connector 140b, see FIG.1); 
wherein the inelastic material of the strap (strap 122 and strap 132, see annotated in FIG.1) prohibits the body stretching attachment (adjustable elongated member 120, see FIG.1) from stretching during use of the stretching apparatus (Para [0088] “a member, such as a strap, described as inelastic and including a webbing made of a polymer may have some amount of minimal elasticity to prevent the strap from breaking when stress is applied, but does not allow for significant stretching when used that would affect the nature of the exercises performed”). 

    PNG
    media_image1.png
    901
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    955
    699
    media_image2.png
    Greyscale


Stuef does not disclose wherein the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user. (Although Stuef does not disclose the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, Stuef disclose that the stretching apparatus can be used for different stretching exercise, Para [0078] “The exercises described above in FIGS. 8 and 10 are exemplary only. A number of additional exercises can also be performed using the exercise device described herein. By using the exercise device of the present disclosure, which includes a number of advantageous features, users can perform entire resistance-based exercise routines with a single portable device that can be easily adjusted for the different exercises of the routine”)
Chen disclose an analogous exercise device wherein the stretching apparatus (Chen, the stretching apparatus include the bar and the strap, see annotated in FIG.6) is operable for stretching a user’s body using only the elongate support bar (Chen, see annotated in FIG.6), the strap assembly (Chen, see annotated in FIG.6), and the user (Chen, see annotated in FIG.6).

    PNG
    media_image3.png
    1007
    657
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching apparatus of Stuef to be operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, as taught in Chen, for the purpose of allowing the user to train or exercise the muscle group of the whole body. (Chen, Col 4 lines 4-7, “In operation, as shown in FIG. 6, the users may wear the foot supports 11, and may hold the rods 70 to stretch the cable 10 or to act as weight lifting exercises, in order to train or exercise the muscle groups of whole body”) 

Regarding claim 2: Stuef discloses wherein the strap (strap 122 and strap 132, see annotated in FIG.1) comprises a primary strap (strap 132, see annotated in FIG.1) and a secondary strap (strap 122, see annotated in FIG.1) coupled to the primary strap (strap 132, see annotated in FIG.1), each of the primary strap (strap 132, see annotated in FIG.1) and the secondary strap (strap 122, see annotated in FIG.1) comprising a flexible, inelastic material (Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”), the first bar connector (connector 140a, see FIG.1) of the body stretching attachment coupled to the secondary strap (strap 122, see annotated in FIG.1; Para [0032] “a first end 121a of the adjustable elongated member 120 is attached to a first connector (e.g., 140a, described in greater detail below)”).

Regarding claim 3: Stuef discloses wherein the primary strap (strap 132, see annotated in FIG.1) is selectively adjustable relative to the secondary strap (strap 122, see annotated in FIG.1) to adjust an overall length of the body stretching attachment (the overall length of the body stretching attachment include the primary strap 132 and the secondary strap 122, therefore, adjusting the length of the primary strap 132 will change overall length of the body stretching attachment, see FIG.1, Para [0046] “flexible member 132 can be adjustable to have different lengths, to allow it to wrap around and attach to different-sized objects”).

Regarding claim 4: Stuef discloses wherein the primary strap (strap 132, see annotated in FIG.1) is a middle strap (see annotated in FIG.1) and the secondary strap (see annotated in FIG.1) is a first end strap (left strap 122, see annotated in FIG.1), the body stretching attachment further comprising a second end strap (right strap 122, see annotated in FIG.1), the second end strap (see annotated in FIG.1) coupled to the middle strap (see annotated in FIG.1) and comprising a flexible, inelastic material (Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”), the second bar connector (see annotated in FIG.1) of the body stretching attachment coupled to the second end strap (see annotated in FIG.1).

    PNG
    media_image4.png
    901
    882
    media_image4.png
    Greyscale


Regarding claim 5: Stuef discloses wherein the body stretching attachment further comprises a first strap connector (connector 150, see annotated in FIG. 1) configured to couple the first end strap (left strap 122, see annotated in FIG.1) to the middle strap (strap 132, see annotated in FIG.1; connector 150 positioned between the left strap 122 and strap 132 in FIG.1) and a second strap connector (connector 133 and the additional D-ring that connected between the connector 133 and the strap 132, see annotated in FIG. 1; Para [0046] “Although not shown, flexible member 132 may include an additional D-ring or other connector fixedly attached to flexible member 132 between connector 150 and connector 133.”) configured to couple the second end strap (left strap 122, see annotated in FIG.1) to the middle strap (strap 132, see annotated in FIG.1; connector 133 is capable to be attached to the right strap 122 and strap 132 in FIG.1; Para [0045] “the second connector 133 is attachable to and detachable from the first connector”), wherein each of the first strap connector (connector 150, see annotated in FIG. 1) and second strap connector (connector 133 and additional D-ring that connected between the connector 133 and the strap 132, see annotated in FIG. 1)  is a double D-ring connector (Para[0042] “connector 150 is a D-ring”; Para [0046] “Although not shown, flexible member 132 may include an additional D-ring or other connector fixedly attached to flexible member 132 between connector 150 and connector 133.”).

Regarding claim 8: Stuef discloses wherein the elongate support bar (Stuef, bar 114) defines at least one visual indicator on an outer surface of the elongate support bar (Stuef, emphasis added, Para [0025] “The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”), the visual indicator configured to indicate a preferred attachment point of the body stretching attachment (Stuef, emphasis added, Para [0025] “other types of hand position indicators may be used to instruct a user where to place his/her hands for different exercises (e.g., a single grip having markings to indicate where to hold the bar for different exercises)…The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”).

Regarding claim 21: Stuef discloses wherein the strap (strap 122, see annotated in FIG.1; Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”) is substantially inelastic along its length.

Regarding claim 22: Stuef discloses wherein the elongate support bar (Stuef, bar 114) defines at least one visual indicator on an outer surface of the elongate support bar (Stuef, emphasis added, Para [0025] “The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”), the visual indicator configured to indicate a preferred manual engagement point for a hand of the user to grip during use of the stretching apparatus. (Stuef, emphasis added, Para [0025] “other types of hand position indicators may be used to instruct a user where to place his/her hands for different exercises (e.g., a single grip having markings to indicate where to hold the bar for different exercises)…The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of Burke (US 2012/0245000 A1). Stuef in view of Chen teach the invention as substantially claimed, see above.
Regarding claim 6: Stuef in view of Chen does not teach the elongate support bar comprises an outer casing and a cushioning insert, the cushioning insert received in a hollow interior of the outer casing.
Burke teach the elongate support bar (Burke, multi-piece fitness bar 10) comprises an outer casing (Burke, outer bar 12 and end cap 18) and a cushioning insert (In the Applicant’s specification, Paragraph [0044], “the cushioning insert 720 can comprise any other suitable resilient material, such as rubber, polystyrene foam, polyurethane foam, or the like.”; Therefore, Burke, the cushioning insert is considered as a middle bar 14 because the middle bar 14 is coated with spray-on-rubber and rubber is considered as cushioned material, Para [0004] “To facilitate individual use of each bar, each bar may be coated with some form of dedicated grip, such as a spray-on-rubber and/or the bar having been dipped in a material that creates grip”), the cushioning insert received in a hollow interior of the outer casing (Burke, see annotated in FIG. 1, Emphasis added, Para [0032] “The outer bar 12 may be configured to have a cylindrical exterior, and a hollow, cylindrical interior…The inner diameter of the outer bar 12 may be large enough such that the middle bar 14 and the inner bar 16 are sized to fit inside of the outer bar 12.”).

    PNG
    media_image5.png
    388
    857
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated support bar, as taught in Stuef in view of Chen, to have an outer casing and a cushioning insert positioned within the hollow interior of the casing, as taught in Burke, for the purpose of facilitate individual use of each bar. (Burke, Para [0004] “To facilitate individual use of each bar, each bar may be coated with some form of dedicated grip, such as a spray-on-rubber and/or the bar having been dipped in a material that creates grip”)

Regarding claim 7: Stuef in view of Chen does not teach a reinforcement insert, the reinforcement insert received in a hollow core of the cushioning insert.
Burke teach a reinforcement insert (Burke, inner bar 16; Para [0038] “The inner bar 16 may be a solid bar, or alternatively, may have a hollow, cylindrical interior.”), the reinforcement insert (Burke, inner bar 16) received in a hollow core of the cushioning insert (Burke, see annotated in FIG. 1, Para [0035] “the middle bar 14 may be configured to have a cylindrical exterior, and a hollow, cylindrical interior…The inner diameter of the middle bar 14 may be large enough such that the inner bar 16 may be sized to fit inside of the middle bar 14.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching apparatus, as taught in Stuef in view of Chen, to have a reinforcement insert, as taught in Burke, for the purpose of facilitating individual use of each bar.

Claims 9, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of DeMarco et al (US 2012/0202662 A1). Stuef discloses the invention as substantially claimed, see above.
Regarding claim 9: 	Stuef in view of Chen further teach wherein each of the first bar connector (connector 140a, see FIG.1) and the second bar connector (connector 140b, see FIG.1) is a looped connector each of the first bar connector (connector 140a, see FIG.1) and the second bar connector (connector 140b, see FIG.1) defining a loop opening (Para [0035] “a connector 140 may be formed of a rigid, strong structure that includes a socket 142b at one end and a loop 144 (e.g., a slot) at the other”).
Stuef does not disclose the elongate support bar configured to slidably extend through each of the loop openings.
DeMarco et al teach the elongate support bar (bar 204) configured to slidably extend through each of the loop openings (the space or opening within the connectors 94, 98) (see FIG. 3).

    PNG
    media_image6.png
    845
    589
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate support bar, as taught in Stuef in view of Chen, to slidably extend through each of the loop openings, as taught in DeMarco, for the purpose to allow the user to adjust the position of the connector along the length of the bar to fit the user’s body size.

Regarding claim 24: Stuef in view of Chen fails to teach wherein the strap defines a body engagement portion configured to engage the user's body during use of the stretching apparatus.
DeMarco et al teach an analogous exercise wherein the strap (DeMarco, see annotated in FIG.3) defining a body engagement portion (DeMarco, see annotated in FIG.3) configured to engage the user's body (DeMarco, see annotated in FIG.3) during use of the stretching apparatus (DeMarco, see annotated in FIG.3).

    PNG
    media_image7.png
    928
    748
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap as modified by Stuef in view of Chen to define a body engagement portion configured to engage a user's body during use of the stretching apparatus, as taught in DeMarco, for the purpose of allowing the user perform the exercise with ease.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of Coffman (US 2018/0333601 A1).
Regarding claim 10: Stuef in view of Chen teach the invention as substantially claimed, see above, and further disclose wherein the body stretching attachment is a first stretching attachment (Stuef, strap 132, see FIG.1). 
Stuef in view of Chen fails to teach the stretching apparatus further comprising a second stretching attachment interchangeable with the first stretching attachment.
Coffman teach the stretching apparatus further comprising a second stretching attachment (Coleman, strap 30) interchangeable with the first stretching attachment (Coleman, strap 28, Para [0022] “The removability of the straps 28, 30 allows for the support bar 16 to be used interchangeable with a variety of straps 28, 30 ranging in elasticity so to meet the needs of a more diverse athlete pool with varying skills and strength.”).

    PNG
    media_image8.png
    776
    544
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching apparatus, as taught in Stuef in view of Chen, to have a second stretching attachment interchangeable with the first stretching attachment, as taught in Coffman, for the purpose of allowing the user to replace the straps with different strength and length for different exercises.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of DeMarco et al (US 2012/0202662 A1), and further in view of KIM (US 2017/0021263 A1)
Regarding claim 23: Stuef in view of Chen, and further in view of DeMarco et al taught the invention as substantially claimed, see above, but fails to teach wherein each of the first bar connector and the second bar connector are formed monolithically with the strap.
Kim teach wherein each of the first bar connector and the second bar connector (Kim, hook and loop, Para [0169] “the fastener 24 and the VELCRO.RTM. 26 form a hook-and-loop fastener, but in this aspect, the strap member is provided monolithically with a predetermined elasticity enabling the user 90 to wear it on his or her arm”) are formed monolithically with the strap (Kim, Para [0169] “the fastener 24 and the VELCRO.RTM. 26 form a hook-and-loop fastener, but in this aspect, the strap member is provided monolithically with a predetermined elasticity enabling the user 90 to wear it on his or her arm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the looped connectors, as taught in Stuef in view of Chen and further in view of DeMarco, to be formed monolithically with the strap, as taught in Kim, for the purpose of enabling the user to wear it on his or her arm to perform different types of arm exercises (Kim, Para [0169] “the fastener 24 and the VELCRO.RTM. 26 form a hook-and-loop fastener, but in this aspect, the strap member is provided monolithically with a predetermined elasticity enabling the user 90 to wear it on his or her arm”). 

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
Independent claim 1 requires an elongate support bar and a body stretching attachment coupled to the elongate support bar. The body stretching attachment comprises a strap assembly, which comprises a strap comprising a substantially inelastic material. As presently amended, claim 1 further requires that "the stretching apparatus is operable for stretching the user's body using only the elongate support bar, the strap assembly, and the user." (Emphasis added.) Applicant respectfully submits that Stuef fails to meet this limitation. Referring to Figure 1 of Stuef (reproduced below), Stuef discloses an exercise device 100 comprising a first portion 110, which includes a bar 112. The exercise device 100 further comprises a second portion 120 coupled to the bar 112 and comprising a strap 122. The second portion 120 can be considered the strap assembly. The strap 122 of the second portion 120 can comprise an inelastic material. However, the exercise device 100 of Stuef is not operable for stretching a user's body using only the bar 112, the strap assembly 120, and the user, as required by claim 1. On the contrary, the exercise device 100 of Stuef further requires an immobile object to be operable for stretching the user's body. (Applicant’s remark, pages 7-8)
As shown in Figures 8a-8f (reproduced below), as well as in Figures 6, 7, and 10a-10d, the exercise device 100 is operable by attaching an anchor 130 of the exercise device 100 "to any sturdy object capable of holding the weight and stress exerted by a user (e.g., part of heavy exercise equipment, a ceiling hook or beam, a tree branch, etc.)." See paragraph [0042] of Stuef. For example, the anchor 130 can be hooked onto a hook (annotated below) of the immobile object, which in the present aspect can be a vertical wall (annotated below). Thus, Stuef requires using at least the user (annotated below), the bar 112, the strap assembly 120, the anchor 130, and the immobile object to operate the exercise device 100 for stretching the user's body. Even if, for arguments sake, the anchor 130 was considered to be a part of the strap assembly 120, Stuef still requires the immobile object to operate the exercise device 100. Applicant therefore respectfully submits that Stuef fails to disclose that "the stretching apparatus is operable for stretching the user's body using only the elongate support bar, the strap assembly, and the user," as claimed. (Applicant’s remark, page 8)

Examiner’s response: the Applicant’s arguments are not persuasive because:
The Applicant’s argument regarding is no longer valid because the Examiner has a new rejection with new reference "the stretching apparatus is operable for stretching the user's body using only the elongate support bar, the strap assembly, and the user." Specifically, Stuef in view of Chen disclose an analogous exercise device wherein the stretching apparatus (Chen, the stretching apparatus include the bar and the strap, see annotated in FIG.6) is operable for stretching a user’s body using only the elongate support bar (Chen, see annotated in FIG.6), the strap assembly (Chen, see annotated in FIG.6), and the user (Chen, see annotated in FIG.6).
The Applicant’s argument regarding is no longer valid because the Examiner has a new rejection with new reference "the stretching apparatus is operable for stretching the user's body using only the elongate support bar, the strap assembly, and the user." Further, although Stuef does not disclose the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, Stuef disclose that the stretching apparatus can be used for different stretching exercise, Para [0078] “The exercises described above in FIGS. 8 and 10 are exemplary only. A number of additional exercises can also be performed using the exercise device described herein. By using the exercise device of the present disclosure, which includes a number of advantageous features, users can perform entire resistance-based exercise routines with a single portable device that can be easily adjusted for the different exercises of the routine”. Stuef in view of Chen disclose an analogous exercise device wherein the stretching apparatus (Chen, the stretching apparatus include the bar and the strap, see annotated in FIG.6) is operable for stretching a user’s body using only the elongate support bar (Chen, see annotated in FIG.6), the strap assembly (Chen, see annotated in FIG.6), and the user (Chen, see annotated in FIG.6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784